Citation Nr: 0812774	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-27 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel


INTRODUCTION

The veteran had verified service from March 1960 to April 
1976.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO), which denied 
entitlement to an increased evaluation for the service-
connected hypertension.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed that the evaluation assigned to his 
service-connected hypertension should be increased to 20 
percent.  He noted that his private treatment records 
reflected diastolic readings that averaged more than 100, 
thus supporting the assignment of an increased disability 
evaluation.

The Board notes that the veteran was last examined by VA in 
March 2005, approximately three years ago.  The veteran 
stated that he had offered to show his private records to the 
examining physician, who had indicated that their review was 
unnecessary.  The Board disagrees and finds that these 
records must be reviewed in order to accurately ascertain the 
degree of severity of the veteran's service-connected 
hypertension.  As a consequence, these treatment records must 
be obtained and associated with the claims folder (the file 
only currently contains two statements from his physicians 
which do not include any blood pressure readings).  Once they 
are obtained, another VA examination must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he sign and return consent forms 
authorizing the release to VA of private 
treatment records held by Dr.'s R. E-C. 
and C. D. S-L. developed between December 
2003 and the present.  These records must 
then be obtained and associated with the 
claims folder.  If the records are not 
available, it must be so stated, in 
writing, for inclusion in the claims 
folder.

2.  Afford the veteran a complete VA 
cardiovascular examination in order to 
ascertain the current nature and degree of 
severity of his service-connected 
hypertension.  The claims folder, to 
include the private treatment records 
obtained above, must be made available to 
the examiner to review in conjunction with 
the examination, and the examiner must 
indicate in the report that the claims 
folder was so reviewed.  All indicated 
special studies deemed necessary must be 
conducted.  A complete rationale for any 
opinions expressed must be provided.

3.  Then readjudicate the appeal.  If the 
claim remains denied, the veteran must be 
provided with an appropriate supplemental 
statement of the case, as well as an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

